Exhibit 10.2

OUTDOOR CHANNEL HOLDINGS, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between                                        (“Executive”) and
Outdoor Channel Holdings, Inc. (the “Company”), effective as of
                                       (the “Effective Date”).

RECITALS


1.                                       IT IS EXPECTED THAT THE COMPANY FROM
TIME TO TIME WILL CONSIDER THE POSSIBILITY OF AN ACQUISITION BY ANOTHER COMPANY
OR OTHER CHANGE OF CONTROL.  THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”)
RECOGNIZES THAT SUCH CONSIDERATION CAN BE A DISTRACTION TO EXECUTIVE AND CAN
CAUSE EXECUTIVE TO CONSIDER ALTERNATIVE EMPLOYMENT OPPORTUNITIES.  THE BOARD HAS
DETERMINED THAT IT IS IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS
TO ASSURE THAT THE COMPANY WILL HAVE THE CONTINUED DEDICATION AND OBJECTIVITY OF
EXECUTIVE, NOTWITHSTANDING THE POSSIBILITY, THREAT OR OCCURRENCE OF A CHANGE OF
CONTROL (AS DEFINED HEREIN) OF THE COMPANY.


2.                                       THE BOARD BELIEVES THAT IT IS IN THE
BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS TO PROVIDE EXECUTIVE WITH AN
INCENTIVE TO CONTINUE HIS OR HER EMPLOYMENT AND TO MOTIVATE EXECUTIVE TO
MAXIMIZE THE VALUE OF THE COMPANY UPON A CHANGE OF CONTROL FOR THE BENEFIT OF
ITS STOCKHOLDERS.


3.                                       THE BOARD BELIEVES THAT IT IS
IMPERATIVE TO PROVIDE EXECUTIVE WITH CERTAIN SEVERANCE BENEFITS UPON EXECUTIVE’S
TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE OF CONTROL.  THESE BENEFITS WILL
PROVIDE EXECUTIVE WITH ENHANCED FINANCIAL SECURITY AND INCENTIVE AND
ENCOURAGEMENT TO REMAIN WITH THE COMPANY NOTWITHSTANDING THE POSSIBILITY OF A
CHANGE OF CONTROL.


4.                                       CERTAIN CAPITALIZED TERMS USED IN THE
AGREEMENT ARE DEFINED IN SECTION 6 BELOW.


AGREEMENT


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, THE
PARTIES HERETO AGREE AS FOLLOWS:


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT WILL
TERMINATE UPON THE DATE THAT ALL OF THE OBLIGATIONS OF THE PARTIES HERETO WITH
RESPECT TO THIS AGREEMENT HAVE BEEN SATISFIED.


2.                                       AT-WILL EMPLOYMENT.  THE COMPANY AND
EXECUTIVE ACKNOWLEDGE THAT EXECUTIVE’S EMPLOYMENT IS AND WILL CONTINUE TO BE
AT-WILL, AS DEFINED UNDER APPLICABLE LAW.  IF EXECUTIVE’S EMPLOYMENT TERMINATES
FOR ANY REASON, INCLUDING (WITHOUT LIMITATION) ANY TERMINATION PRIOR TO A CHANGE
OF CONTROL, EXECUTIVE WILL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES,
AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT.


--------------------------------------------------------------------------------



3.                                       SEVERANCE BENEFITS.


(A)                                  INVOLUNTARY TERMINATION FOLLOWING A CHANGE
OF CONTROL.  IF WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL (I)
EXECUTIVE TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY (OR ANY PARENT,
SUBSIDIARY OR SUCCESSOR OF THE COMPANY) FOR “GOOD REASON” (AS DEFINED HEREIN) OR
(II) THE COMPANY (OR ANY PARENT, SUBSIDIARY OR SUCCESSOR OF THE COMPANY)
TERMINATES EXECUTIVE’S EMPLOYMENT WITHOUT “CAUSE” (AS DEFINED HEREIN), AND
EXECUTIVE SIGNS AND DOES NOT REVOKE THE RELEASE OF CLAIMS REQUIRED BY SECTION 4,
EXECUTIVE WILL RECEIVE THE FOLLOWING SEVERANCE BENEFITS FROM THE COMPANY:


(I)                         SEVERANCE PAYMENT.  EXECUTIVE WILL RECEIVE
CONTINUING PAYMENTS OF SEVERANCE PAY (LESS APPLICABLE WITHHOLDING TAXES) FOR A
PERIOD OF TWELVE (12) MONTHS FROM THE DATE OF SUCH TERMINATION (THE “SEVERANCE
PERIOD”) AT A RATE EQUAL TO EXECUTIVE’S BASE SALARY RATE (AS IN EFFECT
IMMEDIATELY PRIOR TO (A) THE CHANGE OF CONTROL, OR (B) EXECUTIVE’S TERMINATION,
WHICHEVER IS GREATER).


(II)                      BONUS PAYMENT.  EXECUTIVE WILL RECEIVE A LUMP SUM CASH
PAYMENT (LESS APPLICABLE WITHHOLDING TAXES) IN AN AMOUNT EQUAL TO THE SUM OF (A)
AN AMOUNT EQUAL TO THE EXECUTIVE’S ANNUAL INCENTIVE AT THE TARGET LEVEL
APPLICABLE DURING THE YEAR OF EXECUTIVE’S TERMINATION, AND (B) AN ADDITIONAL
AMOUNT EQUAL TO THE CURRENT YEAR’S ANNUAL INCENTIVE PRO-RATED TO THE DATE OF
TERMINATION, WITH SUCH PRO-RATED AMOUNT TO BE CALCULATED BY MULTIPLYING THE
CURRENT YEAR’S TARGET INCENTIVE LEVEL BY A FRACTION WITH A NUMERATOR EQUAL TO 
THE NUMBER OF DAYS BETWEEN THE START OF THE CURRENT FISCAL YEAR AND THE DATE OF
TERMINATION AND A DENOMINATOR EQUAL TO 365.


(III)                   EQUITY AWARDS.  ALL OF THE EXECUTIVE’S THEN OUTSTANDING
AWARDS RELATING TO THE COMPANY’S COMMON STOCK (WHETHER STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, SHARES OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, OR
OTHERWISE (COLLECTIVELY, THE “EQUITY AWARDS”)) WILL VEST IN ACCORDANCE WITH AND
OTHERWISE REMAIN SUBJECT TO THE TERMS AND CONDITIONS OF THE APPLICABLE EQUITY
AWARD AGREEMENT.


(IV)                  BENEFITS.  THE COMPANY AGREES TO REIMBURSE EXECUTIVE FOR
THE SAME LEVEL OF HEALTH COVERAGE AND BENEFITS AS IN EFFECT FOR EXECUTIVE ON THE
DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT (1)
EXECUTIVE CONSTITUTES A QUALIFIED BENEFICIARY, AS DEFINED IN SECTION
4980(B)(G)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; AND
(2) EXECUTIVE ELECTS CONTINUATION COVERAGE PURSUANT TO THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”), WITHIN THE TIME PERIOD
PRESCRIBED PURSUANT TO COBRA.  THE COMPANY WILL CONTINUE TO REIMBURSE EXECUTIVE
FOR CONTINUATION COVERAGE THROUGH THE EARLIER OF (A) THE SEVERANCE PERIOD, OR
(B) THE DATE UPON WHICH EXECUTIVE AND EXECUTIVE’S ELIGIBLE DEPENDENTS BECOME
COVERED UNDER SIMILAR PLANS.  EXECUTIVE WILL THEREAFTER BE RESPONSIBLE FOR THE
PAYMENT OF COBRA PREMIUMS (INCLUDING, WITHOUT LIMITATION, ALL ADMINISTRATIVE
EXPENSES) FOR THE REMAINING COBRA PERIOD.


(B)                                 TIMING OF SEVERANCE PAYMENTS.  THE COMPANY
WILL PAY THE SEVERANCE PAYMENTS TO WHICH EXECUTIVE IS ENTITLED AS SALARY
CONTINUATION ON THE SAME BASIS AND TIMING AS IN EFFECT FOR OTHER PAYROLL
PAYMENTS IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.  THE COMPANY WILL

2


--------------------------------------------------------------------------------



PAY THE SEVERANCE PAYMENTS TO WHICH EXECUTIVE IS ENTITLED AS BONUS PAYMENTS IN A
LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE DATE OF TERMINATION.  IF EXECUTIVE
SHOULD DIE BEFORE ALL OF THE SALARY CONTINUATION SEVERANCE AMOUNTS HAVE BEEN
PAID, SUCH UNPAID AMOUNTS WILL BE PAID IN A LUMP-SUM PAYMENT (LESS ANY
WITHHOLDING TAXES) TO EXECUTIVE’S DESIGNATED BENEFICIARY, IF LIVING, OR
OTHERWISE TO THE PERSONAL REPRESENTATIVE OF EXECUTIVE’S ESTATE.


(C)                                  VOLUNTARY RESIGNATION; TERMINATION FOR
CAUSE.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES (I) VOLUNTARILY BY
EXECUTIVE (OTHER THAN FOR GOOD REASON) OR (II) FOR CAUSE BY THE COMPANY, THEN
EXECUTIVE WILL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT FOR
THOSE (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
SEVERANCE AND BENEFITS PLANS AND PRACTICES OR PURSUANT TO OTHER WRITTEN
AGREEMENTS WITH THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY EQUITY AWARD
AGREEMENT.


(D)                                 DISABILITY; DEATH.  IF THE COMPANY
TERMINATES EXECUTIVE’S EMPLOYMENT AS A RESULT OF EXECUTIVE’S DISABILITY, OR
EXECUTIVE’S EMPLOYMENT TERMINATES DUE TO HIS OR HER DEATH, THEN EXECUTIVE WILL
NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT FOR THOSE (IF ANY)
AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING WRITTEN SEVERANCE
AND BENEFITS PLANS AND PRACTICES OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH
THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY EQUITY AWARD AGREEMENT.


(E)                                  TERMINATION APART FROM CHANGE OF CONTROL. 
IN THE EVENT EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY REASON, EITHER PRIOR
TO THE OCCURRENCE OF A CHANGE OF CONTROL OR AFTER THE TWELVE (12) MONTH PERIOD
FOLLOWING A CHANGE OF CONTROL, THEN EXECUTIVE WILL BE ENTITLED TO RECEIVE
SEVERANCE AND ANY OTHER BENEFITS ONLY AS MAY THEN BE ESTABLISHED UNDER THE
COMPANY’S EXISTING WRITTEN SEVERANCE AND BENEFITS PLANS AND PRACTICES OR
PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY, INCLUDING, WITHOUT
LIMITATION, ANY EQUITY AWARD AGREEMENT.


(F)                                    EXCLUSIVE REMEDY.  IN THE EVENT OF A
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITHIN TWELVE (12) MONTHS FOLLOWING A
CHANGE OF CONTROL, THE PROVISIONS OF THIS SECTION 3 ARE INTENDED TO BE AND ARE
EXCLUSIVE AND IN LIEU OF ANY OTHER RIGHTS OR REMEDIES TO WHICH EXECUTIVE OR THE
COMPANY MAY OTHERWISE BE ENTITLED, WHETHER AT LAW, TORT OR CONTRACT, IN EQUITY,
OR UNDER THIS AGREEMENT.  EXECUTIVE WILL BE ENTITLED TO NO BENEFITS,
COMPENSATION OR OTHER PAYMENTS OR RIGHTS UPON TERMINATION OF EMPLOYMENT
FOLLOWING A CHANGE IN CONTROL OTHER THAN THOSE BENEFITS EXPRESSLY SET FORTH IN
THIS SECTION 3, EXCEPT AS MAY BE PROVIDED IN ANY EQUITY AWARD AGREEMENT.


4.                                       CONDITIONS TO RECEIPT OF SEVERANCE.


(A)                                  RELEASE OF CLAIMS AGREEMENT.  THE RECEIPT
OF ANY SEVERANCE OR OTHER BENEFITS PURSUANT TO SECTION 3 WILL BE SUBJECT TO
EXECUTIVE SIGNING AND NOT REVOKING A RELEASE OF CLAIMS AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT A, BUT WITH ANY APPROPRIATE
REASONABLE MODIFICATIONS, REFLECTING CHANGES IN APPLICABLE LAW, AS IS NECESSARY
TO PROVIDE THE COMPANY WITH THE PROTECTION IT WOULD HAVE IF THE RELEASE OF
CLAIMS WERE EXECUTED AS OF THE EFFECTIVE DATE.  NO SEVERANCE OR OTHER BENEFITS
WILL BE PAID OR PROVIDED UNTIL THE RELEASE OF CLAIMS AGREEMENT BECOMES
EFFECTIVE, AND ANY SEVERANCE AMOUNTS OR BENEFITS OTHERWISE PAYABLE BETWEEN THE
DATE OF EXECUTIVE’S TERMINATION AND THE DATE SUCH RELEASE BECOMES EFFECTIVE
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH RELEASE.

3


--------------------------------------------------------------------------------



(B)                                 NON-SOLICITATION.  THE RECEIPT OF ANY
SEVERANCE OR OTHER BENEFITS PURSUANT TO SECTION 3 WILL BE SUBJECT TO EXECUTIVE
AGREEING THAT DURING THE SEVERANCE PERIOD, EXECUTIVE WILL NOT SOLICIT ANY
EMPLOYEE OF THE COMPANY (OTHER THAN EXECUTIVE’S PERSONAL ASSISTANT) FOR
EMPLOYMENT OTHER THAN AT THE COMPANY.


(C)                                  NON-DISPARAGEMENT.  DURING THE SEVERANCE
PERIOD, EXECUTIVE WILL NOT KNOWINGLY AND MATERIALLY DISPARAGE, CRITICIZE, OR
OTHERWISE MAKE ANY DEROGATORY STATEMENTS REGARDING THE COMPANY.  DURING THE
SEVERANCE PERIOD, THE COMPANY WILL NOT KNOWINGLY AND MATERIALLY DISPARAGE,
CRITICIZE, OR OTHERWISE MAKE ANY DEROGATORY STATEMENTS REGARDING EXECUTIVE. 
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS AGREEMENT WILL BE
DEEMED TO RESTRICT EXECUTIVE, THE COMPANY OR ANY OF THE COMPANY’S CURRENT OR
FORMER OFFICERS AND/OR DIRECTORS FROM (1) PROVIDING INFORMATION TO ANY
GOVERNMENTAL OR REGULATORY AGENCY (OR IN ANY WAY LIMIT THE CONTENT OF ANY SUCH
INFORMATION) TO THE EXTENT THEY ARE REQUESTED OR REQUIRED TO PROVIDE SUCH
INFORMATION PURSUANT TO APPLICABLE LAW OR REGULATION OR (2) ENFORCING HIS OR ITS
RIGHTS PURSUANT TO THIS AGREEMENT.


(D)                                 OTHER REQUIREMENTS.  EXECUTIVE’S RECEIPT OF
ANY PAYMENTS OR BENEFITS UNDER SECTION 3 WILL BE SUBJECT TO EXECUTIVE CONTINUING
TO COMPLY WITH THE TERMS OF ANY FORM OF CONFIDENTIAL INFORMATION AGREEMENT AND
THE PROVISIONS OF THIS SECTION 4.


(E)                                  NO DUTY TO MITIGATE.  EXECUTIVE WILL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT,
NOR WILL ANY EARNINGS THAT EXECUTIVE MAY RECEIVE FROM ANY OTHER SOURCE REDUCE
ANY SUCH PAYMENT.


5.                                       LIMITATION ON PAYMENTS.  IN THE EVENT
THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS AGREEMENT OR
OTHERWISE PAYABLE TO EXECUTIVE (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) AND (II) BUT FOR THIS SECTION 5, WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE, THEN EXECUTIVE’S SEVERANCE BENEFITS UNDER
SECTION 3 WILL BE EITHER:


(A)                                  DELIVERED IN FULL, OR


(B)                                 DELIVERED AS TO SUCH LESSER EXTENT WHICH
WOULD RESULT IN NO PORTION OF SUCH SEVERANCE BENEFITS BEING SUBJECT TO EXCISE
TAX UNDER SECTION 4999 OF THE CODE,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a

4


--------------------------------------------------------------------------------


determination under this Section.  The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.


6.                                       DEFINITION OF TERMS.  THE FOLLOWING
TERMS REFERRED TO IN THIS AGREEMENT WILL HAVE THE FOLLOWING MEANINGS:


(A)                                  CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” WILL MEAN:


(I)                         EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO PERFORM
THE DUTIES AND RESPONSIBILITIES OF HIS POSITION (OTHER THAN AS A RESULT OF
EXECUTIVE’S ILLNESS OR INJURY) AFTER THERE HAS BEEN DELIVERED TO EXECUTIVE A
WRITTEN DEMAND FOR PERFORMANCE FROM THE BOARD WHICH DESCRIBES THE BASIS FOR THE
BOARD’S BELIEF THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES AND
PROVIDES EXECUTIVE WITH THIRTY (30) DAYS TO TAKE CORRECTIVE ACTION;


(II)                      ANY MATERIAL ACT OF PERSONAL DISHONESTY TAKEN BY
EXECUTIVE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY
WITH THE INTENTION THAT SUCH ACTION MAY RESULT IN THE SUBSTANTIAL PERSONAL
ENRICHMENT OF EXECUTIVE;


(III)                   EXECUTIVE’S CONVICTION OF, OR PLEA OF NOLO CONTENDERE
TO, A FELONY THAT THE BOARD REASONABLY BELIEVES HAS HAD OR WILL HAVE A MATERIAL
DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS;


(IV)                  A WILLFUL BREACH OF ANY FIDUCIARY DUTY OWED TO THE COMPANY
BY EXECUTIVE THAT HAS A MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION
OR BUSINESS;


(V)                     EXECUTIVE BEING FOUND LIABLE IN ANY SECURITIES AND
EXCHANGE COMMISSION OR OTHER CIVIL OR CRIMINAL SECURITIES LAW ACTION (REGARDLESS
OF WHETHER OR NOT EXECUTIVE ADMITS OR DENIES LIABILITY), WHICH THE BOARD
DETERMINES, IN ITS REASONABLE DISCRETION, WILL HAVE A MATERIAL DETRIMENTAL
EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS;


(VI)                  EXECUTIVE ENTERING ANY CEASE AND DESIST ORDER WITH RESPECT
TO ANY ACTION WHICH WOULD BAR EXECUTIVE FROM SERVICE AS AN EXECUTIVE OFFICER OR
MEMBER OF A BOARD OF DIRECTORS OF ANY PUBLICLY-TRADED COMPANY (REGARDLESS OF
WHETHER OR NOT EXECUTIVE ADMITS OR DENIES LIABILITY);


(VII)               EXECUTIVE (A) OBSTRUCTING OR IMPEDING; (B) ENDEAVORING TO
OBSTRUCT OR IMPEDE, OR (C) FAILING TO MATERIALLY COOPERATE WITH, ANY
INVESTIGATION AUTHORIZED BY THE BOARD OR ANY GOVERNMENTAL OR SELF-REGULATORY
ENTITY (AN “INVESTIGATION”).  HOWEVER, EXECUTIVE’S FAILURE TO WAIVE
ATTORNEY-CLIENT PRIVILEGE RELATING TO COMMUNICATIONS WITH EXECUTIVE’S OWN
ATTORNEY IN CONNECTION WITH AN INVESTIGATION WILL NOT CONSTITUTE “CAUSE”; OR


(VIII)            EXECUTIVE’S DISQUALIFICATION OR BAR BY ANY GOVERNMENTAL OR
SELF-REGULATORY AUTHORITY FROM SERVING IN THE CAPACITY CONTEMPLATED BY THIS
AGREEMENT, IF (A) THE DISQUALIFICATION OR BAR CONTINUES FOR MORE THAN THIRTY
(30) DAYS, AND (B) DURING THAT PERIOD THE COMPANY USES ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE DISQUALIFICATION OR BAR TO BE LIFTED. WHILE ANY
DISQUALIFICATION OR BAR CONTINUES DURING EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL
SERVE IN THE CAPACITY CONTEMPLATED BY THIS AGREEMENT TO WHATEVER EXTENT LEGALLY
PERMISSIBLE AND, IF

5


--------------------------------------------------------------------------------



EXECUTIVE’S EMPLOYMENT IS NOT PERMISSIBLE, EXECUTIVE WILL BE PLACED ON
ADMINISTRATIVE LEAVE (WHICH WILL BE PAID TO THE EXTENT LEGALLY PERMISSIBLE).


OTHER THAN FOR A TERMINATION PURSUANT TO SECTION 6(A)(III), EXECUTIVE SHALL
RECEIVE NOTICE AND AN OPPORTUNITY TO BE HEARD BEFORE THE BOARD WITH EXECUTIVE’S
OWN ATTORNEY BEFORE ANY TERMINATION FOR CAUSE IS DEEMED EFFECTIVE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE BOARD MAY IMMEDIATELY PLACE
EXECUTIVE ON ADMINISTRATIVE LEAVE (WITH FULL PAY AND BENEFITS TO THE EXTENT
LEGALLY PERMISSIBLE) AND SUSPEND ALL ACCESS TO COMPANY INFORMATION, EMPLOYEES
AND BUSINESS SHOULD EXECUTIVE WISH TO AVAIL HIMSELF OF HIS OPPORTUNITY TO BE
HEARD BEFORE THE BOARD PRIOR TO THE BOARD’S TERMINATION FOR CAUSE.  IF EXECUTIVE
AVAILS HIMSELF OF HIS OPPORTUNITY TO BE HEARD BEFORE THE BOARD, AND THEN FAILS
TO MAKE HIMSELF AVAILABLE TO THE BOARD WITHIN FIVE (5) BUSINESS DAYS OF SUCH
REQUEST TO BE HEARD, THE BOARD MAY THEREAFTER CANCEL THE ADMINISTRATIVE LEAVE
AND TERMINATE EXECUTIVE FOR CAUSE.


(B)                                 CHANGE OF CONTROL.  FOR PURPOSES OF THIS
AGREEMENT, “CHANGE OF CONTROL” WILL HAVE THE SAME MEANING AS “CHANGE IN CONTROL”
IS DEFINED IN THE COMPANY’S 2004 LONG-TERM INCENTIVE PLAN, AS AMENDED.


(C)                                  DISABILITY.  FOR PURPOSES OF THIS
AGREEMENT, “DISABILITY” SHALL HAVE THE SAME MEANING AS THAT TERM IS DEFINED IN
THE COMPANY’S 2004 LONG-TERM INCENTIVE PLAN, AS AMENDED.  NOTWITHSTANDING THE
FOREGOING HOWEVER, SHOULD THE COMPANY MAINTAIN A LONG-TERM DISABILITY PLAN AT
ANY TIME DURING THE EMPLOYMENT TERM, A DETERMINATION OF DISABILITY UNDER SUCH
PLAN SHALL ALSO BE CONSIDERED A “DISABILITY” FOR PURPOSES OF THIS AGREEMENT.


(D)                                 GOOD REASON.  FOR PURPOSES OF THIS
AGREEMENT, “GOOD REASON” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING, WITHOUT
EXECUTIVE’S EXPRESS WRITTEN CONSENT:


(I)                         A SIGNIFICANT REDUCTION OF EXECUTIVE’S
RESPONSIBILITIES, RELATIVE TO EXECUTIVE’S RESPONSIBILITIES IN EFFECT IMMEDIATELY
PRIOR TO SUCH REDUCTION; INCLUDING A REDUCTION IN RESPONSIBILITIES BY VIRTUE OF
THE COMPANY BEING ACQUIRED AND MADE PART OF ANOTHER ENTITY (AS, FOR EXAMPLE,
WHEN THE CHIEF EXECUTIVE OFFICER OF THE COMPANY REMAINS AS THE SENIOR EXECUTIVE
OFFICER OF A DIVISION OR SUBSIDIARY OF THE ACQUIROR WHICH DIVISION OR SUBSIDIARY
EITHER CONTAINS SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR IS OF A
COMPARABLE SIZE), OR A CHANGE IN THE EXECUTIVE’S REPORTING POSITION SUCH THAT
EXECUTIVE NO LONGER REPORTS DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF A
PUBLICLY-TRADED COMPANY (UNLESS EXECUTIVE IS REPORTING TO THE CHIEF EXECUTIVE
OFFICER OF THE PARENT CORPORATION IN A GROUP OF CONTROLLED CORPORATIONS, NONE OF
WHICH IS A PUBLICLY-TRADED COMPANY);


(II)                      A MATERIAL REDUCTION IN THE KIND OR LEVEL OF WELFARE
AND/OR RETIREMENT BENEFITS TO WHICH EXECUTIVE IS ENTITLED IMMEDIATELY PRIOR TO
SUCH REDUCTION WITH THE RESULT THAT EXECUTIVE’S OVERALL BENEFITS PACKAGE IS
SIGNIFICANTLY REDUCED OTHER THAN PURSUANT TO A REDUCTION THAT ALSO IS APPLIED TO
SUBSTANTIALLY ALL OTHER EXECUTIVE OFFICERS OF THE COMPANY AND THAT REDUCES THE
LEVEL OF EMPLOYEE BENEFITS BY A PERCENTAGE REDUCTION THAT IS NO GREATER THAN
10%;


(III)                   A REDUCTION IN EXECUTIVE’S BASE SALARY OR TARGET ANNUAL
INCENTIVE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION OTHER THAN PURSUANT
TO A REDUCTION THAT ALSO IS APPLIED TO SUBSTANTIALLY ALL OTHER EXECUTIVE
OFFICERS OF THE COMPANY AND WHICH REDUCTION REDUCES THE BASE SALARY AND/OR
TARGET ANNUAL INCENTIVE BY A PERCENTAGE REDUCTION THAT IS NO GREATER THAN 10%;

6


--------------------------------------------------------------------------------



(IV)                  THE RELOCATION OF EXECUTIVE TO A FACILITY OR LOCATION MORE
THAN FIFTY (50) MILES FROM HIS PRIMARY PLACE OF EMPLOYMENT;


(V)                     ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
FOR “CAUSE” WITHOUT FIRST SATISFYING THE PROCEDURAL PROTECTIONS, AS APPLICABLE,
REQUIRED BY THE DEFINITION OF “CAUSE” IN THIS AGREEMENT; OR


(VI)                  THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION OF
THIS AGREEMENT BY A SUCCESSOR AND/OR ACQUIROR AND AN AGREEMENT THAT EXECUTIVE
WILL RETAIN THE SUBSTANTIALLY SIMILAR RESPONSIBILITIES IN THE ACQUIROR OR THE
MERGED OR SURVIVING COMPANY AS HE HAD PRIOR TO THE TRANSACTION.


THE NOTIFICATION AND PLACEMENT OF EXECUTIVE ON ADMINISTRATIVE LEAVE PENDING A
POTENTIAL DETERMINATION BY THE BOARD THAT EXECUTIVE MAY BE TERMINATED FOR CAUSE
SHALL NOT CONSTITUTE GOOD REASON FOR PURPOSES OF THIS AGREEMENT.


7.                                       SUCCESSORS.


(A)                                  THE COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO
THE COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS WILL ASSUME THE OBLIGATIONS UNDER THIS
AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO
PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER
THIS AGREEMENT, THE TERM “COMPANY” WILL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SECTION 7(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.


(B)                                 EXECUTIVE’S SUCCESSORS.  THE TERMS OF THIS
AGREEMENT AND ALL RIGHTS OF EXECUTIVE HEREUNDER WILL INURE TO THE BENEFIT OF,
AND BE ENFORCEABLE BY, EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


8.                                       NOTICE.


(A)                                  GENERAL.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT WILL BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S.
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN
THE CASE OF EXECUTIVE, MAILED NOTICES WILL BE ADDRESSED TO HIM OR HER AT THE
HOME ADDRESS WHICH HE OR SHE MOST RECENTLY COMMUNICATED TO THE COMPANY IN
WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES WILL BE ADDRESSED TO ITS
CORPORATE HEADQUARTERS, AND ALL NOTICES WILL BE DIRECTED TO THE ATTENTION OF ITS
PRESIDENT.


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY EXECUTIVE FOR GOOD REASON OR AS A RESULT OF A
VOLUNTARY RESIGNATION WILL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE
OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 8(A) OF THIS AGREEMENT. 
SUCH NOTICE WILL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT
RELIED UPON, WILL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR

7


--------------------------------------------------------------------------------



TERMINATION UNDER THE PROVISION SO INDICATED, AND WILL SPECIFY THE TERMINATION
DATE.  THE FAILURE BY EXECUTIVE TO INCLUDE IN THE NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON WILL NOT WAIVE ANY
RIGHT OF EXECUTIVE HEREUNDER OR PRECLUDE EXECUTIVE FROM ASSERTING SUCH FACT OR
CIRCUMSTANCE IN ENFORCING HIS OR HER RIGHTS HEREUNDER.


9.                                       ARBITRATION.  THE COMPANY AND THE
EXECUTIVE EACH AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT BY THE COMPANY, EXECUTIVE’S SERVICE AS AN
OFFICER OR DIRECTOR OF THE COMPANY, OR EXECUTIVE’S COMPENSATION AND BENEFITS,
THEIR INTERPRETATION AND ANY OF THE MATTERS HEREIN RELEASED, WILL BE SUBJECT TO
BINDING ARBITRATION.  IN THE EVENT OF A DISPUTE, THE PARTIES (OR THEIR LEGAL
REPRESENTATIVES) WILL PROMPTLY CONFER TO SELECT A SINGLE ARBITRATOR MUTUALLY
ACCEPTABLE TO BOTH PARTIES.  IF THE PARTIES CANNOT AGREE ON AN ARBITRATOR, THEN
THE MOVING PARTY MAY FILE A DEMAND FOR ARBITRATION WITH THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) IN SAN DIEGO, CALIFORNIA, WHO WILL BE SELECTED AND APPOINTED
CONSISTENT WITH THE AAA-EMPLOYMENT DISPUTE RESOLUTION RULES, EXCEPT THAT SUCH
ARBITRATOR MUST HAVE THE QUALIFICATIONS SET FORTH IN THIS PARAGRAPH.  ANY
ARBITRATION WILL BE CONDUCTED IN A MANNER CONSISTENT WITH AAA NATIONAL RULES FOR
THE RESOLUTION OF EMPLOYMENT DISPUTES, SUPPLEMENTED BY THE CALIFORNIA RULES OF
CIVIL PROCEDURE.  THE PARTIES FURTHER AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  THIS PARAGRAPH WILL NOT PREVENT EITHER PARTY FROM SEEKING
INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING
JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING
TO EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT AND THE COMPANY’S FORM OF
CONFIDENTIAL INFORMATION AGREEMENT.


10.                                 CODE SECTION 409A.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, IF THE COMPANY REASONABLY DETERMINES THAT
SECTION 409A OF THE CODE WILL RESULT IN THE IMPOSITION OF INTEREST AND
ADDITIONAL TAX, EXECUTIVE SHALL NOT BE PAID ANY COMPENSATION OR BENEFITS
HEREUNDER UPON A SEPARATION FROM SERVICE (WITHIN THE MEANING OF SECTION
409A(A)(2)(A)(I) OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER) UNTIL
THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF SUCH SEPARATION FROM SERVICE (OR,
IF EARLIER, THE DATE OF DEATH OF THE EXECUTIVE).  SUCH SEVERANCE OR OTHER
BENEFITS OTHERWISE DUE TO EXECUTIVE ON OR WITHIN THE SIX (6) MONTH PERIOD
FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT WILL ACCRUE DURING SUCH SIX (6)
MONTH PERIOD AND WILL BECOME PAYABLE IN A LUMP SUM PAYMENT ON THE DATE SIX (6)
MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION.  ALL
SUBSEQUENT PAYMENTS, IF ANY, WILL BE PAYABLE AS PROVIDED IN THIS AGREEMENT.  THE
COMPANY AND EXECUTIVE AGREE THAT THIS AGREEMENT AND THE RIGHTS GRANTED TO THE
EXECUTIVE HEREUNDER ARE INTENDED TO MEET THE REQUIREMENTS OF PARAGRAPHS (2), (3)
AND (4) OF SECTION 409A(A)(1)(A) OF THE CODE.  ACCORDINGLY, THE PARTIES AGREE
THAT DURING THE PERIOD ENDING ON DECEMBER 31, 2007 (OR SUCH LATER DATE AS SET
FORTH BY THE INTERNAL REVENUE SERVICE FOR GOOD FAITH COMPLIANCE WITH GUIDANCE
RELATING TO SECTION 409A OF THE CODE), THE PARTIES AGREE THAT THEY SHALL
NEGOTIATE IN GOOD FAITH TO REVISE ANY PROVISIONS OF THIS AGREEMENT THAT MIGHT
OTHERWISE FAIL TO MEET THE REQUIREMENTS OF PARAGRAPHS (2), (3) AND (4) OF
SECTION 409A OF CODE; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION
10 SHALL BE DEEMED TO REQUIRE THE COMPANY TO INCUR ANY MATERIAL COMPENSATION
EXPENSE IN EXCESS OF THAT WHICH WOULD BE INCURRED BY IT IN THE ABSENCE OF THIS
SECTION 10.

8


--------------------------------------------------------------------------------



11.                                 MISCELLANEOUS PROVISIONS.


(A)                                  WAIVER.  NO PROVISION OF THIS AGREEMENT
WILL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY EXECUTIVE AND BY AN AUTHORIZED
OFFICER OF THE COMPANY (OTHER THAN EXECUTIVE).  NO WAIVER BY EITHER PARTY OF ANY
BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
BY THE OTHER PARTY WILL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR
PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


(B)                                 HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS
USED IN THIS AGREEMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART
OF THIS AGREEMENT.


(C)                                  CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT WILL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA (WITH THE EXCEPTION OF ITS CONFLICT OF
LAWS PROVISIONS).


(D)                                 INTEGRATION.  THIS AGREEMENT, TOGETHER WITH
THE FORM OF CONFIDENTIAL INFORMATION AGREEMENT AND THE STANDARD FORMS OF EQUITY
AWARD AGREEMENT THAT DESCRIBE EXECUTIVE’S OUTSTANDING EQUITY AWARDS, REPRESENTS
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT
MATTER HEREIN AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS WHETHER
WRITTEN OR ORAL.  NO WAIVER, ALTERATION, OR MODIFICATION OF ANY OF THE
PROVISIONS OF THIS AGREEMENT WILL BE BINDING UNLESS IN A WRITING AND SIGNED BY
DULY AUTHORIZED REPRESENTATIVES OF THE PARTIES HERETO.  IN ENTERING INTO THIS
AGREEMENT, NO PARTY HAS RELIED ON OR MADE ANY REPRESENTATION, WARRANTY,
INDUCEMENT, PROMISE, OR UNDERSTANDING THAT IS NOT IN THIS AGREEMENT.  TO THE
EXTENT THAT ANY PROVISIONS OF THIS AGREEMENT CONFLICT WITH THOSE OF ANY OTHER
AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY, THE TERMS IN THIS AGREEMENT
WILL PREVAIL.


(E)                                  SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OR ANY PORTION OF ANY PROVISION HEREOF BECOMES OR IS DECLARED BY A
COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE, OR VOID, THIS
AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION OR
PORTION OF PROVISION.  THE REMAINDER OF THIS AGREEMENT SHALL BE INTERPRETED SO
AS BEST TO EFFECT THE INTENT OF THE COMPANY AND EXECUTIVE.


(F)                                    WITHHOLDING.  ALL PAYMENTS MADE PURSUANT
TO THIS AGREEMENT WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND
EMPLOYMENT TAXES.


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

COMPANY

OUTDOOR CHANNEL HOLDINGS, INC.

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

1.               In consideration for the payment of the severance described in
the Change of Control Severance Agreement by and between
                          (the “Executive”) and Outdoor Channel Holdings, Inc.
(the “Company”), dated as of                          , 20    (the “Severance
Agreement”), the Executive for himself, and for his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its subsidiaries, affiliates and divisions and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive and Releasers had, now have, or may have in
the future against each or any of the Releasees, including under the California
Fair Employment and Housing Act (collectively “Executive/Releaser Actions”).

2.               The Executive acknowledges that: (i) this entire Release is
written in a manner calculated to be understood by him; (ii) he has been advised
to consult with an attorney before executing this Release; (iii) he was given a
period of twenty-one days within which to consider this Release; and (iv) to the
extent he executes this Release before the expiration of the twenty-one day
period, he does so knowingly and voluntarily and only after consulting his
attorney. The Executive shall have the right to cancel and revoke this Release
by delivering notice to the Company prior to the expiration of the seven-day
period following the date hereof, and the severance benefits under the Severance
Agreement shall not become effective, and no payments or benefits shall be made
or provided thereunder, until the day after the expiration of such seven-day
period (the “Revocation Date”). Upon such revocation, this Release and the
severance provisions of the Severance Agreement shall be null and void and of no
further force or effect.

3.               Notwithstanding anything herein to the contrary, the sole
matters to which the Release does not apply are: (i) the Executive’s rights to
indemnification (whether arising under applicable law, the Company’s certificate
of incorporation or bylaws, indemnification agreement, board resolution or
otherwise)  and directors and officers liability insurance coverage to which he
was entitled immediately prior to       with regard to his service as an officer
or director of the Company; (ii) the Executive’s rights under any tax-qualified
pension or claims for accrued vested benefits or rights under any other employee
benefit


--------------------------------------------------------------------------------


plan, policy or arrangement (whether tax-qualified or not) maintained by the
Company or under COBRA; (iii) the Executive’s rights as a stockholder of the
Company, or (iv) the Executive’s rights pursuant to the Stock Option
Agreement[s] by and between the Executive and the Company, dated [DATE].

4.               This Release is the complete understanding between the
Executive and the Company in respect of the subject matter of this Release and
supersedes all prior agreements relating to the same subject matter. The
Executive has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Release.

5.               In the event that any provision of this Release should be held
to be invalid or unenforceable, each and all of the other provisions of this
Release shall remain in full force and effect. If any provision of this Release
is found to be invalid or unenforceable, such provision shall be modified as
necessary to permit this Release to be upheld and enforced to the maximum extent
permitted by law.

6.               This Release shall be governed by and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws.


7.               THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF, OR
RELATING TO, THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION IN SAN DIEGO,
CALIFORNIA BEFORE THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES
FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.  THE PARTIES AGREE THAT THE
PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN
ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE
PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE AWARDED ITS
REASONABLE ATTORNEYS’ FEES AND COSTS.  THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  THIS SECTION SHALL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE
RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER
THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO EMPLOYEE’S
OBLIGATIONS UNDER THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.

8.               This Release inures to the benefit of the Company and its
successors and assigns.

Signature page follows.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

OUTDOOR CHANNEL HOLDINGS, INC.

 

 

 

 

 

 

 

Dated:

 

 

By

 

 

 

[NAME]

 

 

[TITLE]

 

 

 

 

 

 

 

 

 

 

 

[NAME], an individual

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Employee

 

 


--------------------------------------------------------------------------------